Citation Nr: 0832687	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to February 2, 
2004, for the assignment of a 70 percent disabling rating for 
PTSD. 

2.  Entitlement to an effective date prior to February 2, 
2004, for the grant of a total disability rating based on 
individual unemployability (TDIU). 

3.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970 and from October 1976 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the Oakland, California, Regional Office (RO), 
which increased the evaluation for PTSD from 30 percent to 70 
percent, effective February 2, 2004; that rating action also 
granted a TDIU, effective February 2, 2004.  The veteran 
perfected a timely appeal to that decision, both as to the 
effective date assigned for the increased rating for PTSD and 
the rating itself, as well as to the effective date assigned 
for a TDIU.  

In January 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2008.  


FINDINGS OF FACT

1.  An April 2003 rating decision granted service connection 
for PTSD and assigned a 30 percent disabling rating, 
effective July 1, 2002.  

2.  The veteran was notified of the April 2003 rating 
decision, and of his appellate rights, by a letter dated May 
13, 2003.  He did not file a notice of disagreement with the 
April 2003 rating decision.  

3.  On February 2, 2004, the RO received the veteran's claims 
of entitlement to an increased rating for PTSD and to a TDIU; 
in an August 2004 rating decision, the RO granted a 70 
percent rating for service- connected PTSD, and granted a 
TDIU, assigning both awards an effective date of February 2, 
2004.  

4.  It is factually ascertainable that the veteran's PTSD was 
70 percent disabling on April 3, 2003, which is within the 
year preceding February 2, 2004.  

5.  It is factually ascertainable that the veteran was shown 
to be unemployable due to service-connected disabilities from 
April 3, 2003.  

6.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, anxiety, 
intrusive recollections, increased irritability, outbursts of 
anger, problems with concentration, exaggerated startled 
response, restricted range of affect, social isolation, 
difficulty with interpersonal relationships, and a Global 
Assessment of Functioning (GAF) score of 48, resulting in 
severe social and occupational impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 3, 2003, for 
the assignment of a 70 percent rating for PTSD, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400, 4.130 
(2007).  

2.  The criteria for an effective date of April 3, 2003, for 
the assignment of a TDIU, have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16 (2007).  

3.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2004 from the RO to the veteran which was 
issued prior to the RO decision in August 2004.  Additional 
letters were issued in February 2007 and October 2007.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2005 SOC, and the July 2008 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and he has not identified any pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in February 2007.  

By letter dated in February 2007, the veteran was informed 
that ratings were assigned with regard to severity from 0 
percent to 100 percent, depending on the specific disability.  
He was also provided an SSOC in July 2008, which reviewed and 
considered all evidence of record.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
assignment of an increased rating for PTSD, earlier effective 
date for a TDIU, and entitlement to an increased rating for 
PTSD, given that he has been provided all the criteria 
necessary for establishing higher evaluations and earlier 
effective dates, we find that there has been fundamental 
fairness.  


II.  Factual background.

The veteran's initial claim for service connection for PTSD 
(VA Form 21-526), was received in July 2002.  In support of 
his claim, the veteran was afforded a VA examination in April 
2003.  At that time, he indicated that he last worked in 
April 2002 as an electronic assembly operator; he was laid 
off in reduction of force.  Following a mental status 
examination, the veteran was diagnosed with PTSD, chronic; 
and depression, NOS.  The examiner assigned a global 
assessment of functioning score (GAF) of 51.  The examiner 
noted that the veteran was seen as suffering from combat-
related PTSD, and it caused moderate-severe difficulties in 
his life, but he had the potential of working, given the 
right type of job.  The odds of him finding a job at his age 
with his limited education and training are somewhat 
questionable at this time, however.  

By a rating action in April 2003, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective July 1, 2002.  The veteran was notified of 
this decision and of his appellate rights by letter dated May 
13, 2003; No correspondence was received from the veteran 
within one year of May 13, 2003, expressing disagreement with 
the rating assigned for PTSD.  See 38 C.F.R. §§ 20.201, 
20.302(a).  Therefore, that decision is final.  

Received in February 2004 was a statement from the veteran's 
attorney, wherein he indicated that the veteran was seeking 
an increased rating for his PTSD.  He noted that the 
psychiatric disability had increased in severity.  Also 
received in February 2004 was an application for increased 
compensation based on unemployability (VA Form 21-8940).  

The veteran was afforded a VA compensation examination in 
June 2004.  At that time, the veteran indicated that he last 
worked in April 2002 as an electronic assembly operator; he 
was laid off in reduction of force.  It was noted that the 
veteran continues to be followed at the Vet Center.  The 
veteran reported being anxious and nervous all the time; he 
also reported feeling useless.  The veteran stated that he 
was unsure as to whether he was depressed or not, but 
admitted to being sad.  The veteran also reported interrupted 
sleep.  The veteran stated that he forgets things all the 
time.  The veteran reported having occasional crying spells.  
He denied any suicidal thoughts.  The veteran has been 
married on three separate occasions; he noted that his 
current marriage is going well.  

Following a mental status examination, the veteran was 
diagnosed with PTSD, chronic; and depression, NOS.  He was 
assigned a GAF score of 48.  The examiner stated that the 
veteran is seen as suffering from combat-related PTSD, which 
certainly causes severe difficulties in his life.  The 
examiner further noted that the veteran's ability to work, as 
far as his PTSD is concerned was difficult to assess.  The 
examiner observed that the veteran's problems with 
concentration, irritability and difficulty with individual 
personal relationships make the likelihood he could maintain 
a job questionable.  The examiner opined that the odds of the 
veteran finding a job at his age with his limited education 
and training were somewhat questionable at this time.  

By a rating action in August 2004, the RO increased the 
evaluation for PTSD from 30 percent to 70 percent, effective 
February 2, 2004.  That rating action also granted 
entitlement to a TDIU, effective February 2, 2004.  


III.  Legal Analysis-EED for a 70 percent rating for PTSD.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (a).  
Specifically, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
that date.  38 U.S.C.A. § 5110(b) (2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b) (2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  


An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

The claims file reflects that, following an April 2003 VA 
examination, in a rating decision in April 2003, the RO 
granted service connection for PTSD, and assigned a 30 
percent rating effective July 1, 2002.  The RO properly 
notified the veteran of that determination by letter dated 
May 13, 2003.  However, the veteran did not file a timely NOD 
concerning the assigned rating for his PTSD.  As he did not 
appeal, the April 2003 determination was, and is, final.  See 
38 U.S.C.A. § 20.1103.  

The Board notes that the veteran has not raised a claim of 
CUE in the April 2003 RO decision, and we emphasize that, in 
any case, "CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error . . . 
." Fugo v. Brown, supra.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (holding that only a request for revision based on 
CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  

After the issuance of the final April 2003 rating decision, 
the veteran filed a claim for entitlement to an increased 
rating for service-connected PTSD on February 2, 2004.  As 
previously explained, the effective date for an award of 
increased compensation shall be the earliest date as of when 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  Since the current effective date 
is the date of VA receipt of the claim for increase, the only 
way to establish an earlier effective would be if the 
evidence of record showed that it was factually ascertainable 
that the veteran's disability increased in severity in the 
one-year period prior to the February 2, 2004 claim.  As 
such, the Board now turns to the relevant evidence of record 
for the period from February 2003 to February 2004.  See 38 
C.F.R. § 3.400(o) (2); Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

A review of the record shows that there is no evidence that 
the RO received a formal claim for an increased rating for 
PTSD, at any time between the unappealed April 2003 rating 
decision and the date of receipt of his claim for an 
increased rating on February 2, 2004.  In that regard, there 
is no communication from the veteran or his representative 
and no action on his or his representative's part, which 
would signify an intent to apply for an increased rating for 
the service-connected disability.  38 C.F.R. § 3.155(a).  

The Board, however, has reviewed the medical evidence on file 
dated in the year preceding the February 2, 2004 claim, which 
consists of treatment records from the Vet Center, and VA 
examination reports, and finds that beginning on April 3, 
2003 the records do reflect an increase in the severity of 
his service-connected mental disorder such that a 70 percent 
rating would be warranted effective from that date.  During 
the April 3, 2003 VA examination, it was noted that the 
veteran had been somewhat depressed over the years, and was 
constantly nervous.  It was noted that the veteran had 
difficulty sleeping, had occasional crying spells, and he 
admitted to have assaultive thoughts.  He had problems with 
irritability, outbursts of anger, and difficulty 
concentrating; he was also reported to have hypervigilance 
and exaggerated startled response.  The examiner assigned a 
GAF score of 51; he explained that the veteran's PTSD caused 
severe difficulties in the veteran's life, and the odds of 
him finding a job were somewhat questionable at this time.  
These clinical findings are almost indistinguishable from 
those reported in the June 2004 VA examination report, upon 
which the RO assigned the 70 percent disability rating.  

In view of the foregoing, it is factually ascertainable that 
the veteran's PTSD was 70 percent disabling on April 3, 2003, 
but not on any earlier discernable date within the year 
preceding February 2, 2004.  The few treatment records 
available prior to April 3, 2003 do not reflect the same 
severity of symptomatology (e.g., suicidal ideation, 
agitation, desire for self-harm), which would satisfy the 
criteria for a 70 percent rating, as that shown beginning on 
April 3, 2003.  

As noted, it is not until April 3, 2003 that the veteran is 
objectively demonstrated to have met the criteria for a 70 
percent rating under Code 9411.  In sum, an effective date of 
April 3, 2003, for the increased rating, from 30 percent to 
70 percent, for PTSD is warranted.  38 U.S.C.A. § 5110(b).  

The Board is fully aware that the April VA examination is the 
subject of a final rating decision.  However, the Court has, 
in essence, established that the provisions of 38 U.S.C.A. 
§ 5110(b) are an exception to the general provisions of 
38 U.S.C.A. § 5110(a).  In Hazan the Court noted that a BVA 
decision, in assessing the evidence available for 
ascertaining an increased rating, did not mention the 
veteran's hearing testimony (which was dated within one year 
of the current claim but had been the subject of a prior 
decision).  This was an error.  On its face, section 
5110(b)(2) requires review of all the evidence of record (not 
just evidence not previously considered) as to the disability 
in order to ascertain the earliest possible effective date.  
Hazan v. Gobber, 10 Vet. App. 511 (1997).  In light of Hazan, 
the Board has considered all the evidence within one year of 
the date of the claim for increase.


IV.  EED prior to February 2, 2004 for a TDIU.

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  See Hurd v. West, 13 Vet. App. 449 (2000).  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2007).  

In this case, the Board notes that the veteran previously did 
not have a single service-connected disability ratable at 60 
percent or more until February 2, 2004 (PTSD was rated at 30 
percent until that date, at which point the rating changed to 
70 percent), and did not have two or more service-connected 
disabilities with combined rating of 70 percent or more until 
February 2, 2004 (the veteran had a 50 percent combined 
rating as of July 1, 2002, which changed to an 80 percent 
combined rating on February 2, 2004).  Accordingly, he did 
not previously meet the threshold percentage requirement for 
award of a TDIU until February 2, 2004, as a matter of law.  
38 C.F.R. § 3.400(o).  

However, as noted above, the Board has found that a higher 
rating of 70 percent for PTSD is warranted from April 3, 
2003, so the veteran now meets the percentage threshold of 38 
C.F.R. § 4.16(a) as of that date.  Further, the Board finds 
that the April 2003 VA examination report constitutes 
evidence that the veteran's unemployability was due to his 
psychiatric disorder.  Given such evidence, the Board finds 
that, this provides a sufficient basis for an earlier 
effective date of April 3, 2003, for the award of a TDIU.  


V.  Legal Analysis-Ent. to a rating in excess of 70 percent 
for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 70 percent for PTSD is 
not warranted.  

In this regard, the Board notes that the evidence of record 
reveals subjective complaints of sadness, anxiety, intrusive 
thoughts, irritability, outburst of anger, hypervigilance, 
exaggerated startled response, feelings of hopelessness, and 
social isolation.  Objectively, the record demonstrates an 
unstable mental state (mood swings and problems with anger), 
poor concentration, and constricted affect.  Furthermore, he 
was objectively found to show severe impairment in 
interpersonal relationships, difficulty sleeping, 
hypervigilance, and irritability.  His symptoms were 
described as severe; and, it was noted that the veteran had 
diminished interest in doing things and definitely felt 
detached.  GAF score was assessed as 48.  In the absence of 
evidence showing greater severity of the service-connected 
disability, the Board concludes that the veteran's PTSD is 
most appropriately evaluated as 70 percent for this period.  

While the evidence shows that the veteran's symptoms are 
severe, the veteran's overall disability picture is best 
represented by a 70 percent evaluation.  The evidence does 
not show total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  While 
the veteran's symptoms were noted to have worsened, he was 
able to maintain an intact job and family life; the veteran 
indicated that he was laid off due to reduction in force.  He 
stated that people won't hire him because of his age and 
physical problems.  He denied suicidal thoughts and any 
homicidal ideations.  The veteran was consistently noted to 
be oriented as to time and place and to have normal recent 
memory.  The Board cannot find that the service-connected 
psychiatric disability results in total occupational and 
social impairment.  Accordingly, the criteria for a 100 
percent rating for PTSD are not met.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  Again, the evidence does not establish that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's PTSD 
necessitates frequent periods of hospitalization.  To the 
contrary, there is no evidence of record that the veteran had 
ever been hospitalized for psychiatric problems.  In light of 
the foregoing, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1) (2007).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that an evaluation 
in excess of 70 percent is not warranted.   The preponderance 
of the evidence is therefore against the claim, and there is 
no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an effective date of April 3, 2003, for the 
assignment of a 70 percent evaluation for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

Entitlement to an effective date of April 3, 2003, for an 
award of TDIU is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


